.'~




                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  EASTERN DIVISION
                                  NO. 4:17-CR-00041-FL

      UNITED STATES OF AMERICA

                     v.

      JERRELL ANTWAN JENKINS

                                    ORDER OF FORFEITURE

              WHEREAS, pursuant to the entry of a Memorandum of Plea Agreement by the

      defendant on July 23, 2018, and the defendant's guilty plea to an offense in violation

      of 21 U.S.C. § 846, the Court finds that the following property is hereby forfeitable

      pursuant to 21 U.S.C. § 853, to wit: $19,810.00, an amount representing proceeds the

      defendant obtained directly or indirectly as a result of the said offense and for which

      the United States may forfeit substitute assets;

              It is hereby ORDERED, ADJUDGED and DECREED:

              1.   That pursuant to 21 U.S.C. § 853(a), the defendant shall forfeit $19,810.00

      to the United States as property constituting or derived from proceeds obtained,

      directly or indirectly, as a result of the said offenses.

         2.    That pursuant to Rule 32.2(e) of the Federal Rules of Criminal Procedure, the

      United States may move to amend this Order at any time to substitute specific

      property to satisfy this Order of Forfeiture in whole or in part.

         3.    That any and all forfeited funds shall be deposited by the U.S. Department of

      Justice or the U.S. Department of the Treasury, as soon as located or recovered, into


                                                   1
the U.S. Department of Justice's Assets Forfeiture Fund or the U.S. Department of

the Treasury's Assets Forfeiture Fund in accordance with 28 U.S.C. § 524(c) and 21

U.S.C. § 881(e).

   4.   That upon sentencing and issuance of the Judgment and Commitment Order,

the Clerk of Court is DIRECTED to incorporate a reference to this Order of Forfeiture

in the applicable section of the Judgment, as required by Fed. R. Crim. P.

32.2(b)(4)(B). In accordance with Fed. R. Crim. P. 32.2(b)(4)(A), this Order shall be

final as to the defendant upon entry.



        SO ORDERED, this ($,J. day of   '1J..e CS?(h)./   , 2018.




                                           2
